Citation Nr: 1810018	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to service connection for generalized joint pain, muscle aches, and numbness to include as due to undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and mental disorder not otherwise specified.

3.  Entitlement to an effective date earlier than June 19, 2015 for the award of service connection for an acquired psychiatric disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2012 and June 2014, the Board adjudicated a number of claims and remanded the above-captioned service connection claims for further development.  In the later decision, the Board, in pertinent part, remanded the issue of service connection for generalized joint pain, muscle aches, and numbness, and an acquired psychiatric disorder not otherwise specified.  In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for fibromyalgia, also claimed as a muscle and joint pain.  In a January 2017 rating decision, service connection for an acquired psychiatric disorder associated with fibromyalgia was granted.  Thus, although the AOJ issued a supplemental statement of the case in January 2017 addressing the grant of service connection for both issues, the Board finds that this was unnecessary and procedurally incorrect.  The Board finds that both issues that were the subject of the Board's most recent remand have been resolved as explained further below.

In a May 2017 brief from the Veteran's then-representative, Disabled American Veterans (DAV), it appears that the Veteran's former representative was expressing disagreement with the effective dates assigned for the award of service connection for the acquired psychiatric disorder and fibromyalgia.  Disagreement with the effective date for the award of service connection for fibromyalgia was not expressed within one year of the November 2015 rating decision granting service connection.  The May 2017 claim is barred by Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the Board will not include this matter with those being remanded pursuant to Manlincon, 12 Vet. App. at 238.  This matter is referred to the AOJ for any appropriate action.

In a June 2015 VA Form 21-526EZ, the Veteran filed a claim for service connection for an elbow disorder and a bilateral shoulder disorder. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of an earlier effective date for an acquired psychiatric disorder, and higher ratings for the acquired psychiatric disorder and fibromyalgia, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2015 rating decision granted service connection for fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness.

2.  A January 2017 rating decision granted service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim of service connection for generalized joint pain, muscle aches, and numbness, to include as due to an undiagnosed illness, and the appeal is dismissed.  38 U.S.C. §7105 (d)(5) (West 2012).

2.  As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim of service connection for an acquired psychiatric disorder, and the appeal is dismissed.  38 U.S.C. §7105 (d)(5) (West 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is charged with making final decisions on all questions in a matter which, under 38 U.S.C. §511(a), is subject to decision by the Secretary. 
38 U.S.C. §7104.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. §19.4.  If the Board determines that it does not have jurisdiction over a case, the case may be dismissed. 
38 U.S.C. §7105 ; 38 C.F.R. §20.101(d).

In December 2009, the Veteran perfected an appeal to the Board with respect to the denial of his claims for entitlement to service connection for generalized joint pain, muscle aches, and numbness, to include as due to an undiagnosed illness, and an acquired psychiatric disorder.  In March 2012 and June 2014, the Board remanded these claims for further development.  In November 2015, the RO granted service connection for fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness.  In January 2017, the RO granted service connection for an acquired psychiatric disorder.

The Veteran was notified of the awards in correspondence from the RO dated in December 2015 and February 2017, respectively.  As addressed in the Introduction section above and the Remand section below, the Veteran has expressed disagreement with aspects of these awards, but there has been no dispute pertaining to the bases of service connection.  In other words, there is no indication in the record that service connection for the disabilities sought has not been awarded.  While the RO confusingly went on to issue a January 2017 supplemental statement of the case (SSOC), the SSOC clearly indicates that service connection for an acquired psychiatric disorder and fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness, has been granted.

Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C. §§ 7104 , 7105, and 38 C.F.R. § 19.4  for these service-connection claims.  In the absence of any remaining, justiciable question, the appeals must be dismissed.


ORDER

The appeal with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and mental disorder not otherwise specified, is dismissed.

The appeal with respect to the Veteran's claim for entitlement to service connection for generalized joint pain, muscle aches, and numbness, to include as due to an undiagnosed illness, is dismissed.


REMAND

Service connection for an acquired psychiatric disorder was granted in a January 2017 rating decision, and a 30 percent rating was assigned, effective June 19, 2015.  In February 2017 and April 2017 correspondence, the Veteran expressed his disagreement with the rating assigned.  In a May 2017 brief from his representative, the Veteran expressed his disagreement with the effective date of service connection.  Liberally construing these documents in the Veteran's favor, the Board finds these constitute a notice of disagreement (NOD) with both the rating and effective date.  While a statement of the case (SOC) was issued on the rating issue in November 2017 and the Veteran has perfected his appeal of this issue, no such SOC is of record on the effective date issue.  As such, it must be remanded for this development.  38 C.F.R. §19.9(c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Service connection for fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness, was granted in a November 2015 rating decision, and a 10 percent rating was assigned.  In October 2016, the Veteran expressed his disagreement with the rating assigned to the disability.  Liberally construing this document in the Veteran's favor, the Board finds it constitutes a NOD with the rating.  As the AOJ did not issue a SOC on the claim, it too must be remanded for this development.  Id.  

As the underlying claims for service connection for these disabilities was filed well before March 24, 2015, the Board does not find that VA's amendments requiring that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary apply.

Finally, with respect to the issue of an increased rating for the Veteran's service-connected psychiatric disorder, the Veteran's attorney has recently submitted several lay statements from the Veteran and family members, as well as an August 2017 report from the War Related Illness and Injury Study Center (VA New Jersey Health Care Center) that includes a neuropsychology evaluation which discusses "the presence of ongoing neurocognitive difficulties in daily life that began in approximately 1991 and have gradually worsened over time."  The report indicates that the Veteran had difficulty with attention, processing speed, cognitive fatigue, learning and memory, language functioning, visuospatial functioning, motor functioning, executive functioning, and becoming disoriented with new locations.  The Veteran also reported described depressed mood most days.  The Board finds that such lay and medical evidence appears to show significant worsening of psychiatric symptoms from those shown on most recent VA mental disorders examination in February 2016 which found that the Veteran had a mental condition that had been formally diagnosed, but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  A new VA examination is warranted.

Accordingly, these claims are REMANDED for the following action:

1.  Issue the Veteran an SOC on the following claims: (1) entitlement to an effective date earlier than June 19, 2015 for the award of service connection for an acquired psychiatric disorder; and (2) entitlement to an initial disability rating in excess of 10 percent for fibromyalgia, claimed as muscle and joint pain due to an undiagnosed illness.  If the Veteran files a timely substantive appeal as to either issue, such issue(s) should be returned to the Board for appellate consideration. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected acquired psychiatric disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  The examiner should comment upon the functional impairment due to the Veteran's service-connected disability as it relates to ordinary activity and capacity for occupational tasks.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Readjudicate the Veteran's claim for a higher rating for service-connected acquired psychiatric disorder on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


